Citation Nr: 1040577	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  98-08 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1987 to June 1987 and 
from February 1988 to April 1994.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

In May 2006 and in February 2009, the Board remanded these claims 
for additional development. 

The issues of entitlement to individual unemployability 
and entitlement to vocational rehabilitation benefits have 
been raised by the record in a September 2008 statement, 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Additionally, the issue of 
entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance has been raised by the 
record in an April 2009 statement, but has not been 
adjudicated by the AOJ.  Therefore, the Board does not 
have jurisdiction over these issues, and they are referred 
to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  He asserts he received 
hearing damage when his right earplug fell out during bazooka 
firings and that he experienced acoustic trauma during combat. 
Unfortunately, these claims must be remanded again for additional 
development and clarification.

The Veteran's enlistment examination from January 1988 did not 
indicate any hearing loss at that time.  Service treatment 
records indicate a reference audiogram was completed in July 
1988, with a statement indicating that the Veteran was routinely 
exposed to hazardous noise.  In September 1990, a Chapter 13 
examination revealed a slightly increased hearing loss; however, 
the Veteran still had normal hearing.  In April 1991, the Veteran 
was awarded an Army Commendation Medal for meritorious 
achievement in combat operations during Operation Desert Storm.

In November 2006, the Veteran was afforded a VA examination.  He 
complained of difficulty hearing out of both ears with no high-
level noise exposure in civilian life.  The Veteran reported 
bilateral tinnitus.  The audiological evaluation revealed 
clinically normal hearing, with an average puretone threshold of 
25 decibels for the right ear, and 21.25 decibels for the left 
ear.  Speech recognition scores were 96 percent bilaterally.  The 
examiner reviewed service treatment records, but did not review 
any private records or any other VA medical records.  The 
examiner opined that based on the normal results from the hearing 
test conducted during the examination, hearing loss and tinnitus 
were not caused by or a result of noise trauma in the Army.

The Board notes, however that VA outpatient records indicate 
hearing loss and tinnitus.  A VA outpatient audiological 
evaluation in December 1997 showed normal hearing in the right 
ear to 4000 Hz, with a mild sensorineural hearing loss at higher 
frequencies, and hearing within normal limits for the left ear.  
Speech recognition scores were 96 percent for the right ear and 
90 percent for the left.  An additional VA outpatient 
audiological evaluation in September 2001 revealed mild to 
moderate sensorineural hearing loss.  In March 2004, the Veteran 
complained of his right ear buzzing.  In September 2007, the 
Veteran complained of difficulty hearing since 1991 and of 
intermittent tinnitus that started in 1991.  Audiograms revealed 
hearing within normal limits from 250 Hz to 500 Hz and 8000 Hz, 
with mild sensorineural hearing loss from 1000 Hz to 4000 Hz in 
the right and left ear.  Speech recognition scores were 88 
percent, bilaterally, but were not specifically noted to be 
Maryland CNC scores.  The audiologist stated the Veteran was a 
borderline hearing aid candidate for both ears.  The following 
month, in October 2007, the Veteran was evaluated by a private 
doctor for tinnitus.  The Veteran reported he has had tinnitus 
for years and had exposure to explosives in the Army during the 
war.  The doctor diagnosed the Veteran with tinnitus and 
sensorineural hearing loss, and stated that there was no real 
treatment except masking or hearing aids.

In February 2009, the Board concluded that in light of the 
conflicting evidence, an additional examination and opinion was 
necessary to clarify the status of the Veteran's hearing loss and 
tinnitus.  This was due to the fact that the VA examiner in 
November 2006 based her nexus opinion solely on the audiological 
test results from that examination, and did not take into 
consideration that the Veteran displayed some hearing loss and/or 
tinnitus in December 1997, September 2001, September 2007, and 
October 2007.  The Board noted that in McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007) the Court held that the requirement 
that there be evidence of a current disability in a service 
connection claim is satisfied by evidence showing that the 
veteran had such a disability at the time he filed claim for 
compensation, or during the pendency of that claim, and that a 
claimant may be granted service connection even though the 
disability resolves prior to the Board's adjudication of the 
claim.

In August 2009, the Veteran was provided a VA audiological 
examination.  Following a physical examination of the Veteran and 
a review of the claims file, the VA examiner determined that the 
Veteran did not have a current hearing loss disorder.  The VA 
examiner determined that the Veteran did have a current tinnitus 
disorder.  The VA examiner then determined that the Veteran's 
hearing loss and tinnitus were less likely as not caused by or a 
result of acoustic trauma while in the military.  The VA 
examiner's rationale for this opinion was that the March 2006 VA 
examination resulted in clinically normal hearing.  Additionally, 
the VA examiner stated that at the March 2006 VA examination, the 
Veteran indicated that his tinnitus began in 2000, and he was 
separated from the military in 1994.  

In its February 2009 Remand directive, the Board stated that if 
the Veteran did not display hearing loss at the examination, then 
the VA examiner was requested to provide an opinion as to whether 
the hearing loss noted during previous examinations or treatments 
was related to his active military service.  The VA examiner did 
not address this question.  Where the remand orders of the Board 
or the Courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

Additionally, the August 2009 VA examiner's rationale for the 
nexus opinion regarding the Veteran's tinnitus is inadequate.  
The VA examiner based his opinion on the sole fact that the 
Veteran's tinnitus was not reported until after leaving active 
service.  As such, the examination report is not adequate for 
rating purposes, and this matter must be remanded.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding that an examination 
was inadequate where the examiner did not comment on the 
Veteran's report of an in- service injury, and relied upon the 
absence of evidence in the service treatment records to provide a 
negative opinion); see also 38 C.F.R. § 4.2 (2007) (stating that 
if the findings on an examination report do not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes).

The Board thus finds that another medical opinion by the August 
2009 VA examiner is needed regarding the etiology of the 
Veteran's current tinnitus and bilateral hearing loss.  The Board 
needs this opinion to fairly decide his claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file 
all updated treatment records.  Ask the 
Veteran if he has received treatment for 
hearing loss or tinnitus from any facility 
and obtain and associate with the claims file 
any such records.

2.  Return the claims file to the August 2009 
VA examiner for an additional medical 
opinion.  

Following a review of the claims file, the 
examiner is asked to render an opinion as to 
whether it is at least as likely as not 
(50/50) that the Veteran's hearing loss noted 
during previous examinations or treatments 
was related to his active military service.  

Additionally, the VA examiner should render 
an opinion as to whether the Veteran's 
current tinnitus is at least as likely as not 
(50/50) attributable to his active military 
service.

The opinion should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  The 
claims folder must be provided to the 
examiner for review.  The examiner must state 
in the examination report that the claims 
folder has been reviewed.

If the examiner determines that a decision 
cannot be made without resort to mere 
speculation, then it should be clear in the 
examiner's remarks whether it cannot be 
determined from current medical knowledge 
that a specific in-service injury or disease 
can possibly cause the claimed disability, or 
whether the actual cause is due to multiple 
potential causes.  In other words, simply 
stating that an opinion cannot be provided 
without resort to mere speculation is not 
acceptable without a detailed reason as to 
why this is so.  Jones v. Shinseki, 23 Vet. 
App. 382 (2010).

3.  The RO should then readjudicate the 
claims. If the benefits sought are not 
granted, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and be afforded an opportunity to 
respond.  The case should then be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



